Felton, J.
This case arises on exceptions taken to the overruling of demurrers filed by a widow to the objections filed by the City of Ocilla to the return of appraisers setting apart to her a year’s support, and to the direction of a verdict by the judge of the superior court, to which the case was appealed by consent. The appraisers set apart to the widow a lot in the City of Ocilla which they valued at $1200. The city filed objections to this return, alleging, in substance, that the return was excessive; that the estate of the deceased, out of whose property the support was set apart, consisted of other real estate and certain personal property worth $12,000 or other large sum in excess of a reasonable provision for the widow’s year’s support, which property was free from liens or debts; that the city lot set apart to the widow was subject to a paving-assessment lien for about $1100; that the city *480lot so set apart was the property of F. M. Flournoy at the time the paving lien attached to it, and the deceased acquired the property about three years thereafter; and that the paving lien is superior to the rights of the widow under the year’s support. The widow demurred generally and specially to the objections.
The general demurrer should have been sustained. The City of Ocilla was not a creditor of the deceased, under the allegations of the objections to the return, and it had no interest except in the lot on which it had a lien. Therefore the City of Ocilla had no interest which would entitle it to object to the return on the ground of excessiveness unless the excessiveness of the return affected its lien on the property. The objections show on their face that the city was not in any way hurt or prejudiced by the return of the appraisers. It alleges that the lien attached to the propeity set apart while it was not owned by the deceased, that he acquired it after such lien attached, and that under the circumstances the lien of the city was of superior dignity to the right of the widow under the report setting the lot apart to her as a year’s support. IJnder the authority of Murphy v. Vaughn, 55 Ga. 361, the setting apart of the year’s support to the widow could not have interfered with the rights of the city in any way. This ruling is not based on the theory that the City of Ocilla under no circumstances could have objected to the return because it was not such a "person concerned” as would have such a right. It is based on two propositions, one that the city has a prior lien and it is therefore useless for it to object; and the other is that the superior court, sitting as the court of ordinary, has no greater powers than the court of ordinary. Smith v. Watkins, 183 Ga. 555, 559 (188 S. E. 910). The court of ordinary is without jurisdiction to pass on the priority of liens and claims to property. If the city had had a deed to secure debt to the property in question, it certainly could not be seriously contended that it could urge objection to a year’s support in the court of ordinary, based on the fact that it had a claim which was superior in dignity to the- year’s support. The same would be true if it owned the lot outright. The decision in Bearden v. Baldwin, 174 Ga. 191, 198 (162 S. E. 802), is not authority to the contrary, for in that case the caveat was to the grant of administration, and it is distinguishable on its face from the instant case. The decision in *481Casey v. Casey, 151 Ga. 169 (106 S. E. 119), is simply authority for the proposition that a jury in the superior court may fix the amount of a year’s support and designate the property to be set aside and from -which it should be set aside. This, of course, is based on the assumption that a valid caveat exists.
The overruling of the general demurrer was error. All other proceedings were nugatory, and it is not necessary to pass on the other assignments of error.

Judgment reversed.


Stephens, P. J., concurs. Sutton, J., dissents.